                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF KENTUCKY
                    CENTRAL DIVISION at LEXINGTON

CARROLL WASHINGTON,                    )
                                       )
      Plaintiff,                       )          Civil No. 5: 19-73-JMH
                                       )
V.                                     )
                                       )            MEMORANDUM OPINION
DR. TERRE ADAMS, et al.,               )                 AND ORDER
                                       )
      Defendants.                      )

                       ****    ****        ****     ****

     While   incarcerated      at   the      Federal       Medical   Center      in

Lexington, Kentucky (“FMC-Lexington”), pro se plaintiff Carroll

Washington   injured   his    bicep.       Washington       was   taken    to   the

University   of    Kentucky    Medical      Center     for    evaluation,       and

orthopedic surgeons recommended that he promptly receive an MRI

followed by, depending on the test results, surgery.                      However,

FMC-Lexington did not provide Washington with the recommended MRI

until four months later. At that point, the University of Kentucky

surgeon no longer felt that Washington’s bicep could be effectively

repaired through surgery.

     In light of the delayed treatment and his lingering injury,

Washington seeks relief from the United States via the Federal

Tort Claims Act.    He also alleges a Bivens claim against Dr. Terre

Adams of FMC-Lexington.        Dr. Adams and the United States have

jointly moved to dismiss or, in the alternative, for summary




                                       1
judgment on all claims.        [R. 14.]    For the reasons that follow,

the defendants’ motion is GRANTED IN PART and DENIED IN PART.

                                      I.

       In August 2017, Carroll Washington was incarcerated at FMC-

Lexington in Lexington, Kentucky.1          According to the complaint,

Washington first injured his bicep on August 16, 2017, while

helping another inmate move a locker.          [R. 7 at 3.]     On August 29,

2017, Washington was taken to the University of Kentucky Medical

Center (“UK”) for treatment, where an orthopedic surgeon found

that Washington had likely suffered a left distal bicep rupture.

The surgeon’s note states that Washington would be scheduled for

surgery if the distal bicep rupture was confirmed via MRI.                   [R.

14-3 at 26.]     The medical note lists the MRI as “due” on September

8, 2017, with surgery to be done “after MRI completed.”               [R. 14-3

at 26.]      Upon Washington’s return to FMC-Lexington that day, a

Federal Bureau of Prisons (“BOP”) medical trip return encounter

was performed.      The BOP assessment states that Washington “needs

an MRI of left upper arm for probable Bicep Rupture asap.”                   [R.

14-3 at 21.]

       Despite   the   seemingly     time-sensitive    nature    of    the    UK

surgeon’s     recommendation    to   undergo    MRI   testing,    Washington

received neither an MRI nor surgery by September 8.               The record




1   Washington has since been released on good time credit.

                                       2
suggests that FMC-Lexington first received the official medical

records from UK on September 6, 2017, and that Dr. Adams was

notified of these records twenty days later on September 26, 2017.

[R. 14-1 at 5.]   Although Dr. Adams signed the order requesting an

MRI the very next day, an MRI was still not attempted until

November 9, 2017.   [Id. at 5-6.]       Then, because Washington was too

large for the onsite mobile MRI unit, the November 9 attempt

failed.   Washington finally received the needed MRI on December

20, 2017, and he was seen by UK orthopedics two days later.        [Id.

at 6.]    At that point, the surgeon noted that Washington indeed

had a bicep tendon tear that affected the majority of the tendon.

The surgeon further stated that “[t]here is very little tendon

remaining below the myotendinous junction, making direct repair

impossible.” [R. 1-3 at 6.] The defendants interpret this finding

to mean that the surgeon would not perform surgery because of the

type of injury revealed on the MRI. [R. 14-3 at 5.] But Washington

claims that the four-month delay caused his injury to be such that

surgery would no longer prove effective.        [See, e.g., R. 21 at 5-

6.]

      Washington sues Dr. Adams pursuant to the doctrine announced

in Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388

(1971), claiming his Eighth Amendment right was violated by the

delayed MRI and resulting irreparable injury.           Washington also

seeks relief from the United States under the Federal Tort Claims

                                    3
Act.     The Court previously conducted a preliminary screening of

Washington’s claims and served the defendants with the complaint.

[R. 9.]    The defendants have now responded to the complaint with

a joint motion to dismiss or, in the alternative, motion for

summary judgment.        [R. 14.]        No discovery has been completed.

                                          II.

       The Court first addresses Washington’s Bivens claim against

Dr. Adams.      To the extent Washington seeks relief from Dr. Adams

for an alleged violation of his Eighth Amendment rights, that claim

is     dismissed      for        Washington’s     failure       to   exhaust     his

administrative remedies.               Although Washington appears to have

filed twenty-two administrative remedy requests during BOP tenure,

the record indicates that none of those requests pertain to Dr.

Adams, and none of them were filed at FMC-Lexington.                   [See R. 14-

1 at 7.]       Under the terms of the Prison Litigation Reform Act,

pursuing administrative relief is a prerequisite to seeking money

damages under Bivens.            See, e.g., 42 U.S.C. § 1997e(a); Jones v.

Bock,    549   U.S.   199,       211   (2007)   (“There    is   no   question   that

exhaustion is mandatory under the PLRA and that unexhausted claims

cannot    be   brought      in    court.”).      Because    Washington    has   not

exhausted his Eighth Amendment claim against Dr. Adams with the

BOP, he may not proceed with that claim here.                    Accordingly, the

defendants’ motion to dismiss the Bivens claim will be granted.




                                           4
       Washington’s claim against the United States is not as easily

resolved.    The Federal Tort Claims Act (“FTCA”) allows a plaintiff

to recover money damages from the United States for injuries

“caused by the negligent or wrongful act or omission of any

employee of the Government while acting within the scope . . . of

employment.”    28 U.S.C. § 1346(b).       Washington alleges the medical

care    he   received    for    his   bicep     injury—specifically,      FMC-

Lexington’s    delay    in   providing    him   with   the    ordered   MRI—was

negligent.     [See, e.g., R. 7.]          “Liability under the FTCA is

determined by reference to the law of the state where the alleged

medical malpractice or negligence occurred.”                 Shedden v. United

States, 101 F. App’x 114, 115-16 (6th Cir. 2004) (citations

omitted).       Thus,    in     Washington’s     case,       Kentucky   medical

malpractice law applies.

       Under Kentucky law, “a plaintiff alleging medical malpractice

must prove that a medical provider failed to adhere to the standard

of care of a reasonably competent practitioner in the same medical

field, proximately causing the plaintiff’s injury.”                Matthews v.

Robinson, 52 F. App’x 808, 809-10 (6th Cir. 2002) (citing Reams v.

Stutler, 642 S.W.2d 586, 588 (Ky. 1982); Blair v. Eblen, 461 S.W.2d

370, 373 (Ky. 1970)).        “Generally, expert testimony is required to

show that a medical provider failed to conform to the applicable

standard of care and caused the plaintiff’s injury.”               Id. (citing




                                      5
Vance, 90 F.3d at 1148; Jarboe v. Harting, 397 S.W.2d 775, 777-78

(Ky. 1965)).

      Limited   exceptions   to   this    general   rule   apply.       Expert

testimony is not required in res ipsa loquitur cases “where the

jury may reasonably infer both negligence and causation from the

mere occurrence of the event and the defendant’s relation to it.”

See   Blankenship   v.   Collier,   302   S.W.3d    665,   670   (Ky.   2010)

(internal quotation marks and citation omitted).           This occurs, for

instance, “where the surgeon leaves a foreign object in the body”

or operates on the wrong organ or limb.             Andrew v. Begley, 203

S.W.3d 165, 170 (Ky. App. 2006).           Further, expert testimony is

unnecessary where “the defendant doctor makes admissions of a

technical character from which one could infer that he or she acted

negligently.”    Id. at 171.

      In this case, Washington has not presented expert testimony

in support of his medical malpractice claim.          Instead, Washington

merely indicates that “no expert testimony is available” and he

thus attempts to rely on one of the two exceptions outlined above.

[See R. 21 at 2.]

      However, the first res ipsa loquitur exception does not apply.

This Court has recognized that “delay-based allegations . . . are

fundamentally different from a surgeon leaving a foreign object in

a person or operating on the wrong part of the body.”               Earle v.

United States, No. 6:13-184-DLB, 2016 WL 8814363, at *6 (E.D. Ky.

                                    6
Feb. 8, 2016).        And Kentucky courts have found essentially the

same.     See Jones v. Gaes, No. 2009-SC-780, 2011 WL 1642225, at *3

(Ky. April 21, 2011) (“Absent expert testimony, a layperson is not

competent to determine whether the alleged delay by Dr. Jones in

recognizing and treating Gaes’s perforated colon was the proximate

cause of her pain and suffering, the colostomy procedure, or her

ongoing medical problems.”).

        Further, on the present record, the second exception based on

defendant admissions also does not appear to apply.                That said,

the Sixth Circuit has noted that the relevant defendant admissions

“may be supplied . . . during discovery.”           Vance, 90 F.3d at 1148.

And no discovery in this matter has been conducted.

        “The general rule is that summary judgment is improper if the

non-movant     is     not    afforded     a   sufficient   opportunity    for

discovery.”         Id.     While   the   defendants   correctly   note   that

Washington has not explicitly requested discovery in this case,

the fact remains that “an expert’s opinion frequently is not

obtained until after such discovery is conducted.”             Id. at 1149.

“Thus, the evidence that [the defendants] fault [Washington] for

not providing is evidence which he was neither required nor likely

to have obtained prior to filing suit.”2                Id.   So while the


2 Notably, Washington was able to obtain and provide one medical record
pertinent to his case. [See R. 21-1.] Perhaps, given a reasonable
opportunity to conduct discovery, Washington could obtain actual
expert testimony from that physician regarding the impact (if any) of
the delayed MRI.

                                          7
defendants’ arguments are well taken, the Court nevertheless finds

it would be premature to grant summary judgment at this time, when

dealing with a pro se party and where “no discovery was conducted

before the motion for summary judgment was filed.”            Id. (emphasis

in original); Lytle v. United States, No. 5:18-0599-KKC, 2018 WL

5268613 (E.D. Ky. Oct. 23, 2018) (denying motion to dismiss or, in

the alternative, motion for summary judgment in similar case).

                                      III.

     For the foregoing reasons, the Court hereby ORDERS as follows:

     1.     The     defendants’      motion    to   dismiss   or,     in   the

alternative, motion for summary judgment [R. 14] is GRANTED IN

PART and DENIED IN PART.

     2.     The Court GRANTS the defendants’ motion with respect to

Washington’s Bivens claim against Dr. Terre Adams.                Accordingly,

Dr. Adams is DISMISSED as a defendant in this case.

     3.     The    Court    DENIES   WITHOUT    PREJUDICE   the    defendants’

motion    with    respect   to   Washington’s    FTCA   medical    malpractice

claim.

     4.     Pursuant to 28 U.S.C. § 636(b), this matter is REFERRED

to a United States Magistrate Judge to conduct all further pretrial

proceedings, including overseeing discovery and preparing proposed

findings of fact and recommendations on any future dispositive

motions.




                                       8
     5.   The Clerk of the Court shall ASSIGN this matter to the

relevant Magistrate Judge.

     This the 4th day of October, 2019.




                                9
